Order entered December 1, 2022




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-22-01075-CV

    MERCURY OPERATING, LLC AND STEFAN T. TOTH, Appellants

                                        V.

           PETROROCK MINERAL HOLDINGS, LLC, Appellee

               On Appeal from the 101st Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-22-04656

                                     ORDER

      Before the Court is appellee’s November 30, 2022 motion for a ten-day

extension of time to file its response brief. We GRANT the motion and ORDER

the brief be filed no later than December 19, 2022.


                                             /s/      BONNIE LEE GOLDSTEIN
                                                      JUSTICE